Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art (e.g. Singleton, IV et al., US 2020/0358714 A1) discloses a virtualization environment (e.g. Abstract), wherein, a session ID uniquely associated with a user is obtained by a “plugin server” (e.g. 7B:745) and provided to a “management server” (e.g. 7B:730), wherein, in response, the “management server” generates a session transfer key or “session ticket” and provides the “session ticket” to the plugin server (e.g. par. 98, 99).
However, the prior art fails to disclose, as found recited in combination with all remaining claim limitations, the features of “wherein the session ticket is uniquely associated with the plugin and has a finite duration; and using, by the plugin server, the session ticket to establish a session between the plugin and the management service, wherein the session is conducted within the finite duration of the session ticket.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495